UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


JUDGE ALEXANDER FERNANDEZ,                    )
                                              )
             Plaintiff,                       )
                                              )
      v.                                      )     Civil Case No. 10-185 (RJL)
                                              )
SHAUN DONOVAN, Secretary of the U.S.          )
Department of Housing and Urban               )
Development,                                  )
                                              )
DAVID T. ANDERSON, Director, Office of        )
Hearings and Appeals at the U.S.              )
Department of Housing and Urban               )
Development (in his professional capacity),   )
                                              )
and                                           )
                                              )
MARCELA E. BELT, Chief Executive              )
Officer at the U.S. Department of             )
Housing and Urban Development (in her         )
professional capacity),                       )
                                              )
             Defendants.                      )


                                      ORDER
                                                                         rl....---
      F or the reasons set forth in the Memorandum Opinion entered this 1L day of
January 2011, it is hereby

       ORDERED that defendant Shaun Donovan's Motion to Dismiss Counts V and VI
and to Dismiss All Counts Against the Individual Federal Employees [#10] is
GRANTED; and it is further

        ORDERED that Counts V and VI of the Complaint are dismissed with prejudice;
and it is further




                                          1
       ORDERED that all counts against the defendants David T. Anderson and Marcela
E. Belt are dismissed with prejudice;

      SO ORDERED.




                                        2